ORDER
AND NOW, this 20th day of June, 1995, the Petition for Allowance of Appeal is granted limited to the issues of: (1) what indicia of reliability are required under the Tender Years Hearsay Act, 42 Pa.C.S. Subsection 5985.1; (2) whether the Act violates the confrontation clause of Article 1 Section 9 of the Pennsylvania Constitution; and (3) whether counsel was ineffective for failing to object to the admission of testimony of the caseworker and psychotherapist concerning the victim’s statements about alleged incidents of sexual abuse under the Act where notice required by 42 Pa.C.S. Subsection 5985.1(b) was not provided by the Commonwealth until after the first day of trial.
MONTEMURO, J., is sitting by designation.